Title: Attachment: Letter of Protection, 7 May 1793
From: Washington, George
To: Chiefs and Warriors of the Wabash and Illinois Indians



[Philadelphia, 7 May 1793]

George Washington, President of the United States of America, To all to whom these Presents shall come:
Know ye, That the nation of Indians called the Kaskaskia inhabiting the town of Kaskaskia and other towns, villages, and lands of the same community, are, in their persons, towns, villages, lands, hunting-grounds and other rights and property in the peace and under the protection of the United States of America: And all persons, citizens of the United States are hereby warned not to commit any injury, trespass or molestation whatever on the persons, lands, hunting-grounds, or other rights or property of the said Indians: And they and all others are in like manner forbidden to purchase, accept, agree or treat for, with the said Indians directly or indirectly, the title or occupation of any lands held or claimed by them; and I do hereby call upon all persons in authority under the United States, and all citizens thereof in their several capacities, to be aiding and assisting to the prosecution and punishment according to law of all persons who shall be found offending in the premises.
Given under my Hand and the Seal of the United States this Seventh day of May in the year of our Lord one thousand seven hundred and ninety-three and of the Independence of the United States of America the seventeenth.

Go: Washington
By the PresidentTh: Jefferson

